DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/410,850 filed on 05/13/2019.
Claims 1-5, 8, 10-14, and 18-20 are currently pending and have been examined. 
This action is made NON-FINAL in response to the “Amendment” and “Remarks” filed on 09/19/2022.
This action is made NON-FINAL in response to the RCE filed by the Applicant on 10/12/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 8, 10-12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (U.S. Pub. No. 2003/0009270 A1) in view of Agarwal (WO 2018200541 A1) in further view of Andreou (WO 2019006473 A1).

Regarding Claim 1:
Breed teaches:
A device configured to perform diagnostics, the device comprising: means for obtaining, from a plurality of sensors, a plurality of sensor signals representative of one or more states of a vehicle,, (“Vehicle diagnostic system which diagnoses the state of the vehicle or the state of a component of the vehicle and generates an output indicative or representative thereof. A communications device transmits the output of the diagnostic system to a remote location, possibly via a satellite or the Internet. The diagnostic system can include sensors mounted on the vehicle, each providing a measurement related to a state of the sensor or a measurement related to a state of the mounting location,” (Breed: Abstract – lines 1-6))
wherein the one or more sensors are not directly coupled to, (“sensors 1006 all are coupled to” (Breed: Detailed Description of the Invention – 366th paragraph))
a wheel of the vehicle and none of, (“the vehicle wheel” (Breed: Detailed Description of the Invention – 382nd paragraph))
the plurality of sensor signals defines a tire pressure of the wheel of the vehicle;, (“The sensors for a system installed in a vehicle would likely include tire pressure” (Breed: Detailed Description of the Invention – 377th paragraph))
and means for applying a trained classifier to the plurality of sensor signals, (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
to identify one or more components of the vehicle that result in a change of vibration during operation of the vehicle, (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
and whether a cause of the vibrations during the operation of the vehicle is, (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
a low tire pressure state of the wheel of the vehicle,, (“determine that the tire pressure was too low” (Breed: Detailed Description of the Invention – 369th paragraph))
Breed does not teach but Agarwal teaches:
wherein the trained classifier includes both a trained random forest classifier trained, (“the sensor assembly 102 further includes a featurization module 112 (which can be implemented with firmware executed by a microcontroller(s) or other programmable circuit(s) of the sensor assembly 102) that processes and converts raw data from the sensors 110 into various forms of processed data and extracts measurable properties or characteristics of the data, i.e., features. The featurization module 1 12 can output the processed raw sensor 1 10 data in the form of, e.g., a feature vector, to be provided to a machine learning-based classification system, a statistical classification system, and/or a clustering system that utilizes pattern recognition, machine learning techniques (e.g., classifier), logistic regression, decision tree, random forest, or the like, at the computer system 104.” (Agarwal: Description – 42nd paragraph, FIG. 1A))
using supervised learning, (“The machine learning module 1 16 can utilize supervised learning, unsupervised learning, and/or both techniques in training the classifier.” (Agarwal: Description – 46th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Agarwal in order to create a smart and efficient vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Agarwal’s vehicle sensor system in order to “apply sensing and computation to enhance the human experience, especially as it pertains to physical contexts (e.g., home, office, workshop) and the amenities contained within.” (Agarwal: Background – 4th paragraph) Combining both Breed and Agarwal would create a “ubiquitous sensing system utilizing one or more sensors that are capable of directly or indirectly detecting events in the environment surrounding the sensor assembly” (Agarwal: Summary – 8th paragraph), therefore promoting a smart and safe vehicle diagnostics and maintenance system.
Breed in view of Agarwal does not teach but Andreou teaches:
and a trained hidden Markov model trained using unsupervised learning., (“In order to generate a finite latent space of skeletal poses suitable for training the HMMs, the ft'-means algorithm may be employed to discover unsupervised clusters suitable for quantizing the vector space of skeletal poses.” (Andreou: Brief Detailed Description of the Disclosure – 58th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed in view of Agarwal with these above aforementioned teachings from Andreou in order to create a smart and safe vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Andreou’s systems and method for action recognition using micro-doppler signatures and recurrent neural networks as “most of the state of the art systems are based on "bag-of-features" local image descriptors derived from 2D images or 2D video volumes used in conjunction with a classifier, often a support vector machine. The latter approaches, which employ low-level features/representations, are simple and yield good results, but have a drawback in that they do not include prior knowledge about the spatial -temporal structure of the human body.” (Andreou: Background of the Disclosure – 6th paragraph) Combining both Breed and Andreou would therefore create a system “using a multimodal dataset that incorporates both visual data, which facilitates the accurate tracking of movement, and active acoustic data, which captures the micro- Doppler modulations induced by the motion.” (Andreou: Brief Summary of the Disclosure – 7th paragraph)
Regarding Claim 2:
Breed teaches:
A method of performing diagnostics, the method comprising:, (“The present invention relates to methods and apparatus for diagnosing components in a vehicle” (Breed: Field of the Invention – 6th paragraph))
obtaining, from a plurality of sensors, a plurality of sensor signals representative of one or more states of a vehicle,, (“The diagnostic system can include sensors mounted on the vehicle, each providing a measurement related to a state of the sensor or a measurement related to a state of the mounting location” (Breed: Abstract – lines 4-6))
wherein the one or more sensors are not directly coupled to, (“sensors 1006 all are coupled to” (Breed: Detailed Description of the Invention – 366th paragraph))
a wheel of the vehicle and none of, (“the vehicle wheel” (Breed: Detailed Description of the Invention – 382nd paragraph))
the plurality of sensor signals defines a tire pressure of the wheel of the vehicle;, (“The sensors for a system installed in a vehicle would likely include tire pressure” (Breed: Detailed Description of the Invention – 377th paragraph))
and applying a trained classifier to the plurality of sensor signals, (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
to identify one or more components of the vehicle that result in a change of vibration during operation of the vehicle, (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
and whether a cause of the vibrations during the operation of the vehicle is, (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
a low tire pressure state of the wheel of the vehicle,, (“determine that the tire pressure was too low” (Breed: Detailed Description of the Invention – 369th paragraph))
Breed does not teach but Agarwal teaches:
wherein the trained classifier includes both a trained random forest classifier trained, (“the sensor assembly 102 further includes a featurization module 112 (which can be implemented with firmware executed by a microcontroller(s) or other programmable circuit(s) of the sensor assembly 102) that processes and converts raw data from the sensors 110 into various forms of processed data and extracts measurable properties or characteristics of the data, i.e., features. The featurization module 1 12 can output the processed raw sensor 1 10 data in the form of, e.g., a feature vector, to be provided to a machine learning-based classification system, a statistical classification system, and/or a clustering system that utilizes pattern recognition, machine learning techniques (e.g., classifier), logistic regression, decision tree, random forest, or the like, at the computer system 104.” (Agarwal: Description – 42nd paragraph, FIG. 1A))
using supervised learning, (“The machine learning module 1 16 can utilize supervised learning, unsupervised learning, and/or both techniques in training the classifier.” (Agarwal: Description – 46th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Agarwal in order to create a smart and efficient vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Agarwal’s vehicle sensor system in order to “apply sensing and computation to enhance the human experience, especially as it pertains to physical contexts (e.g., home, office, workshop) and the amenities contained within.” (Agarwal: Background – 4th paragraph) Combining both Breed and Agarwal would create a “ubiquitous sensing system utilizing one or more sensors that are capable of directly or indirectly detecting events in the environment surrounding the sensor assembly” (Agarwal: Summary – 8th paragraph), therefore promoting a smart and safe vehicle diagnostics and maintenance system.
Breed in view of Agarwal does not teach but Andreou teaches:
and a trained hidden Markov model trained using unsupervised learning., (“In order to generate a finite latent space of skeletal poses suitable for training the HMMs, the ft'-means algorithm may be employed to discover unsupervised clusters suitable for quantizing the vector space of skeletal poses.” (Andreou: Brief Detailed Description of the Disclosure – 58th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed in view of Agarwal with these above aforementioned teachings from Andreou in order to create a smart and safe vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Andreou’s systems and method for action recognition using micro-doppler signatures and recurrent neural networks as “most of the state of the art systems are based on "bag-of-features" local image descriptors derived from 2D images or 2D video volumes used in conjunction with a classifier, often a support vector machine. The latter approaches, which employ low-level features/representations, are simple and yield good results, but have a drawback in that they do not include prior knowledge about the spatial -temporal structure of the human body.” (Andreou: Background of the Disclosure – 6th paragraph) Combining both Breed and Andreou would therefore create a system “using a multimodal dataset that incorporates both visual data, which facilitates the accurate tracking of movement, and active acoustic data, which captures the micro- Doppler modulations induced by the motion.” (Andreou: Brief Summary of the Disclosure – 7th paragraph)
Regarding Claim 5:
Breed in view of Agarwal in further view of Andreou as shown in the rejection above, discloses the limitations of claim 2. Breed further teaches:
The method of claim 2, wherein the one or more sensors include a plurality of different types of sensors configured to at least some of sense wheel speed, relative wheel speed, yaw rate, pitch, lateral acceleration, lateral speed, roll, longitudinal acceleration, longitudinal speed, engine speed, or engine torque, and wherein the plurality of sensor signals include two or more sensor signals representative of two or more of wheel speed, relative wheel speed, yaw rate, pitch, lateral acceleration, lateral speed, roll, longitudinal acceleration, longitudinal speed, engine speed, and engine torque., (“Sensor 901 is a crash sensor having an accelerometer (alternately one or more dedicated accelerometers 931 can be used), sensor 902 is represents one or more microphones, sensor 903 is a coolant thermometer, sensor 904 is an oil pressure sensor, sensor 905 is an oil level sensor, sensor 906 is an air flow meter, sensor 907 is a voltmeter, sensor 908 is an ammeter, sensor 909 is a humidity sensor, sensor 910 is an engine knock sensor, sensor 911 is an oil turbidity sensor, sensor 912 is a throttle position sensor, sensor 913 is a steering torque sensor, sensor 914 is a wheel speed sensor, sensor 915 is a tachometer, sensor 916 is a speedometer, sensor 917 is an oxygen sensor, sensor 918 is a pitch/roll sensor, sensor 919 is a clock, sensor 920 is an odometer, sensor 921 is a power steering pressure sensor, sensor 922 is a pollution sensor, sensor 923 is a fuel gauge, sensor 924 is a cabin thermometer, sensor 925 is a transmission fluid level sensor, sensor 926 is a yaw sensor, sensor 927 is a coolant level sensor, sensor 928 is a transmission fluid turbidity sensor, sensor 929 is brake pressure sensor and sensor 930 is a coolant pressure sensor. Other possible sensors include a temperature transducer, a pressure transducer, a liquid level sensor, a flow meter, a position sensor, a velocity sensor, a RPM sensor, a chemical sensor and an angle sensor, angular rate sensor or gyroscope.” (Breed: Detailed Description of the Invention – 336th paragraph, FIG. 7, 8))
Regarding Claim 8:
Breed in view of Agarwal in further view of Andreou as shown in the rejection above, discloses the limitations of claim 2. Breed further teaches:
[…] and identifying the one or more components of the vehicle that result in the change of the vibration during operation of the vehicle […], (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
Breed does not teach but Agarwal teaches:
The method of claim 2, wherein applying the trained random forest classifier of the trained classifier comprises: applying one or more decision trees to the plurality of sensor signals to obtain one or more results; summing the one or more results;, (“the sensor assembly 102 further includes a featurization module 112 (which can be implemented with firmware executed by a microcontroller(s) or other programmable circuit(s) of the sensor assembly 102) that processes and converts raw data from the sensors 110 into various forms of processed data and extracts measurable properties or characteristics of the data, i.e., features. The featurization module 1 12 can output the processed raw sensor 1 10 data in the form of, e.g., a feature vector, to be provided to a machine learning-based classification system, a statistical classification system, and/or a clustering system that utilizes pattern recognition, machine learning techniques (e.g., classifier), logistic regression, decision tree, random forest, or the like, at the computer system 104.” (Agarwal: Description – 42nd paragraph, FIG. 1A) Examiner Note: The examiner is interpreting the conversion of raw data from the sensors into various forms of processed data and the extraction of measurable properties or characteristics of the data to be equivalent to obtaining and summing results in this case.)
[…] based on the summed results., (“leading to a desired result” (Agarwal: Description – 145th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Agarwal in order to create a smart and efficient vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Agarwal’s vehicle sensor system in order to “apply sensing and computation to enhance the human experience, especially as it pertains to physical contexts (e.g., home, office, workshop) and the amenities contained within.” (Agarwal: Background – 4th paragraph) Combining both Breed and Agarwal would create a “ubiquitous sensing system utilizing one or more sensors that are capable of directly or indirectly detecting events in the environment surrounding the sensor assembly” (Agarwal: Summary – 8th paragraph), therefore promoting a smart and safe vehicle diagnostics and maintenance system.
Regarding Claim 10:
Breed in view of Agarwal in further view of Andreou as shown in the rejection above, discloses the limitations of claim 2. Breed further teaches:
The method of claim 2, further comprising transforming, prior to applying the trained classifier, one or more of the plurality of sensor signals, (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
[…] wherein applying the trained classifier comprises applying the trained classifier […], (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
[…] to identify the one or more components of the vehicle that result in the change of the vibration during the operation of the vehicle., (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
Breed does not teach but Agarwal teaches:
[…] from a spatial domain to a frequency domain to obtain one or more frequency domain sensor signals, […], (“In one example, the data from one or more high sample rate sensors of the sensor assembly 102 can be featurized by transforming the data into a spectral representation via a sliding window Fast Fourier Transform (FFT) (e.g., 256 samples, 10% overlapping) at a particular rate (e.g., 10 Hz), with phase information either utilized or discarded. This technique may also be used to featurize data from low sample rate sensors. In another example, the data from a high sample rate acoustic sensor (e.g., a microphone) of the sensor assembly 102 can be transformed into the frequency domain” (Agarwal: Description – 43rd paragraph))
[…] to the one or more frequency domain signals […], (“the data from a high sample rate acoustic sensor (e.g., a microphone) of the sensor assembly 102 can be transformed into the frequency domain” (Agarwal: Description – 43rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Agarwal in order to create a smart and efficient vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Agarwal’s vehicle sensor system in order to “apply sensing and computation to enhance the human experience, especially as it pertains to physical contexts (e.g., home, office, workshop) and the amenities contained within.” (Agarwal: Background – 4th paragraph) Combining both Breed and Agarwal would create a “ubiquitous sensing system utilizing one or more sensors that are capable of directly or indirectly detecting events in the environment surrounding the sensor assembly” (Agarwal: Summary – 8th paragraph), therefore promoting a smart and safe vehicle diagnostics and maintenance system.
Regarding Claim 11:
Breed in view of Agarwal in further view of Andreou as shown in the rejection above, discloses the limitations of claim 2. Breed further teaches:
The method of claim 2, further comprising: obtaining, based on the one or more components, a notification configured to inform an occupant of the vehicle of, (“a display for notifying the driver and to the vehicle cellular phone, or other communication device, for notifying the dealer, vehicle manufacturer or other entity concerned with the failure of a component in the vehicle.” (Breed: Detailed Description of the Invention – 335th paragraph))
[…] the one or more components of the vehicle that result in the change in the vibration during the operation of the vehicle; […], (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
[…] and interfacing with a display to present the notification., (“a display for notifying the driver and to the vehicle cellular phone, or other communication device, for notifying the dealer, vehicle manufacturer or other entity concerned” (Breed: Detailed Description of the Invention – 335th paragraph))
Regarding Claim 12:
Breed teaches:
A device configured to perform diagnostics, the device comprising:, (“Vehicle diagnostic system which diagnoses the state of the vehicle or the state of a component of the vehicle” (Breed: Abstract – lines 1-6))
a hardware interface configured to communicate with, (“a display for notifying the driver and to the vehicle cellular phone, or other communication device, for notifying the dealer, vehicle manufacturer or other entity concerned” (Breed: Detailed Description of the Invention – 335th paragraph))
a plurality of sensors to obtain a plurality of sensor signals representative of one or more states of a vehicle,, (“Vehicle diagnostic system which diagnoses the state of the vehicle or the state of a component of the vehicle and generates an output indicative or representative thereof. A communications device transmits the output of the diagnostic system to a remote location, possibly via a satellite or the Internet. The diagnostic system can include sensors mounted on the vehicle, each providing a measurement related to a state of the sensor or a measurement related to a state of the mounting location,” (Breed: Abstract – lines 1-6))
wherein the one or more sensors are not directly coupled to, (“sensors 1006 all are coupled to” (Breed: Detailed Description of the Invention – 366th paragraph))
a wheel of the vehicle and none of, (“the vehicle wheel” (Breed: Detailed Description of the Invention – 382nd paragraph))
the plurality of sensor signals defines a tire pressure of the wheel of the vehicle;, (“The sensors for a system installed in a vehicle would likely include tire pressure” (Breed: Detailed Description of the Invention – 377th paragraph))
and one or more processors configured, (“A processor” (Breed: Background of the Invention – 15th paragraph))
to apply a trained classifier with respect to the plurality of sensor signals, (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
to identify one or more components of the vehicle that result in a change of vibration during operation of the vehicle, (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
and whether a cause of the vibrations during the operation of the vehicle is, (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
a low tire pressure state of the wheel of the vehicle,, (“determine that the tire pressure was too low” (Breed: Detailed Description of the Invention – 369th paragraph))
Breed does not teach but Agarwal teaches:
wherein the trained classifier includes both a trained random forest classifier trained, (“the sensor assembly 102 further includes a featurization module 112 (which can be implemented with firmware executed by a microcontroller(s) or other programmable circuit(s) of the sensor assembly 102) that processes and converts raw data from the sensors 110 into various forms of processed data and extracts measurable properties or characteristics of the data, i.e., features. The featurization module 1 12 can output the processed raw sensor 1 10 data in the form of, e.g., a feature vector, to be provided to a machine learning-based classification system, a statistical classification system, and/or a clustering system that utilizes pattern recognition, machine learning techniques (e.g., classifier), logistic regression, decision tree, random forest, or the like, at the computer system 104.” (Agarwal: Description – 42nd paragraph, FIG. 1A))
using supervised learning, (“The machine learning module 1 16 can utilize supervised learning, unsupervised learning, and/or both techniques in training the classifier.” (Agarwal: Description – 46th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Agarwal in order to create a smart and efficient vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Agarwal’s vehicle sensor system in order to “apply sensing and computation to enhance the human experience, especially as it pertains to physical contexts (e.g., home, office, workshop) and the amenities contained within.” (Agarwal: Background – 4th paragraph) Combining both Breed and Agarwal would create a “ubiquitous sensing system utilizing one or more sensors that are capable of directly or indirectly detecting events in the environment surrounding the sensor assembly” (Agarwal: Summary – 8th paragraph), therefore promoting a smart and safe vehicle diagnostics and maintenance system.
Breed in view of Agarwal does not teach but Andreou teaches:
and a trained hidden Markov model trained using unsupervised learning., (“In order to generate a finite latent space of skeletal poses suitable for training the HMMs, the ft'-means algorithm may be employed to discover unsupervised clusters suitable for quantizing the vector space of skeletal poses.” (Andreou: Brief Detailed Description of the Disclosure – 58th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed in view of Agarwal with these above aforementioned teachings from Andreou in order to create a smart and safe vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Andreou’s systems and method for action recognition using micro-doppler signatures and recurrent neural networks as “most of the state of the art systems are based on "bag-of-features" local image descriptors derived from 2D images or 2D video volumes used in conjunction with a classifier, often a support vector machine. The latter approaches, which employ low-level features/representations, are simple and yield good results, but have a drawback in that they do not include prior knowledge about the spatial -temporal structure of the human body.” (Andreou: Background of the Disclosure – 6th paragraph) Combining both Breed and Andreou would therefore create a system “using a multimodal dataset that incorporates both visual data, which facilitates the accurate tracking of movement, and active acoustic data, which captures the micro- Doppler modulations induced by the motion.” (Andreou: Brief Summary of the Disclosure – 7th paragraph)
Regarding Claim 14:
Breed in view of Agarwal in further view of Andreou as shown in the rejection above, discloses the limitations of claim 12. Breed further teaches:
The device of claim 12, wherein the one or more sensors include a plurality of different types of sensors configured to at least some of sense wheel speed, relative wheel speed, yaw rate, pitch, lateral acceleration, lateral speed, roll, longitudinal acceleration, longitudinal speed, engine speed, or engine torque, and wherein the plurality of sensor signals include two or more sensor signals representative of two or more of wheel speed, relative wheel speed, yaw rate, pitch, lateral acceleration, lateral speed, roll, longitudinal acceleration, longitudinal speed, engine speed, and engine torque., (“Sensor 901 is a crash sensor having an accelerometer (alternately one or more dedicated accelerometers 931 can be used), sensor 902 is represents one or more microphones, sensor 903 is a coolant thermometer, sensor 904 is an oil pressure sensor, sensor 905 is an oil level sensor, sensor 906 is an air flow meter, sensor 907 is a voltmeter, sensor 908 is an ammeter, sensor 909 is a humidity sensor, sensor 910 is an engine knock sensor, sensor 911 is an oil turbidity sensor, sensor 912 is a throttle position sensor, sensor 913 is a steering torque sensor, sensor 914 is a wheel speed sensor, sensor 915 is a tachometer, sensor 916 is a speedometer, sensor 917 is an oxygen sensor, sensor 918 is a pitch/roll sensor, sensor 919 is a clock, sensor 920 is an odometer, sensor 921 is a power steering pressure sensor, sensor 922 is a pollution sensor, sensor 923 is a fuel gauge, sensor 924 is a cabin thermometer, sensor 925 is a transmission fluid level sensor, sensor 926 is a yaw sensor, sensor 927 is a coolant level sensor, sensor 928 is a transmission fluid turbidity sensor, sensor 929 is brake pressure sensor and sensor 930 is a coolant pressure sensor. Other possible sensors include a temperature transducer, a pressure transducer, a liquid level sensor, a flow meter, a position sensor, a velocity sensor, a RPM sensor, a chemical sensor and an angle sensor, angular rate sensor or gyroscope.” (Breed: Detailed Description of the Invention – 336th paragraph, FIG. 7, 8))
Regarding Claim 18:
Breed in view of Agarwal in further view of Andreou as shown in the rejection above, discloses the limitations of claim 12. Breed further teaches:
The device of claim 12, wherein the one or more processors are further configured to transform,, (“A processor” (Breed: Background of the Invention – 15th paragraph))
[…] prior to applying the trained classifier, one or more of the plurality of sensor signals […], (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
[…] and wherein the one or more processors are configured […], (“A processor” (Breed: Background of the Invention – 15th paragraph))
[…] to apply the trained classifier […], (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
[…] to identify the one or more components of the vehicle that result in the change of the vibration during the operation of the vehicle., (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
Breed does not teach but Agarwal teaches:
[…] from a spatial domain to a frequency domain to obtain one or more frequency domain sensor signals, […], (“In one example, the data from one or more high sample rate sensors of the sensor assembly 102 can be featurized by transforming the data into a spectral representation via a sliding window Fast Fourier Transform (FFT) (e.g., 256 samples, 10% overlapping) at a particular rate (e.g., 10 Hz), with phase information either utilized or discarded. This technique may also be used to featurize data from low sample rate sensors. In another example, the data from a high sample rate acoustic sensor (e.g., a microphone) of the sensor assembly 102 can be transformed into the frequency domain” (Agarwal: Description – 43rd paragraph))
[…] to the one or more frequency domain signals […], (“the data from a high sample rate acoustic sensor (e.g., a microphone) of the sensor assembly 102 can be transformed into the frequency domain” (Agarwal: Description – 43rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Agarwal in order to create a smart and efficient vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Agarwal’s vehicle sensor system in order to “apply sensing and computation to enhance the human experience, especially as it pertains to physical contexts (e.g., home, office, workshop) and the amenities contained within.” (Agarwal: Background – 4th paragraph) Combining both Breed and Agarwal would create a “ubiquitous sensing system utilizing one or more sensors that are capable of directly or indirectly detecting events in the environment surrounding the sensor assembly” (Agarwal: Summary – 8th paragraph), therefore promoting a smart and safe vehicle diagnostics and maintenance system.
Regarding Claim 19:
Breed in view of Agarwal in further view of Andreou as shown in the rejection above, discloses the limitations of claim 12. Breed further teaches:
The device of claim 12, wherein the one or more processors are further configured to:, (“A processor” (Breed: Background of the Invention – 15th paragraph))
[…] the one or more components of the vehicle that result in the change in the vibration during the operation of the vehicle; […], (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
[…] and interface with a display to present the notification., (“a display for notifying the driver and to the vehicle cellular phone, or other communication device, for notifying the dealer, vehicle manufacturer or other entity concerned” (Breed: Detailed Description of the Invention – 335th paragraph))
Regarding Claim 20:
Breed teaches:
A non-transitory computer-readable medium having stored thereon instructions that, when executed, cause, (“a memory device is also required to store the data from the analog to digital converters that digitize the data from the receiving transducers. On the other hand, if a neural network computer is used, the analog signal can be fed directly from the transducers to the neural network input nodes and an intermediate memory is not required. Memory of some type is needed to store the computer programs in the case of the microprocessor system and if the neural computer is used for more than one task, a memory is needed to store the network specific values associated with each task.” (Breed: Detailed Description of the Invention – 196th paragraph))
one or more processors of a diagnostic device to: interface with a plurality of sensors to obtain a plurality of sensor signals representative of one or more states of a vehicle,, (“Vehicle diagnostic system which diagnoses the state of the vehicle or the state of a component of the vehicle and generates an output indicative or representative thereof. A communications device transmits the output of the diagnostic system to a remote location, possibly via a satellite or the Internet. The diagnostic system can include sensors mounted on the vehicle, each providing a measurement related to a state of the sensor or a measurement related to a state of the mounting location, and a processor coupled to the sensors and arranged to receive data from the sensors and process the data to generate the output indicative or representative of the state of the vehicle or its component.” (Breed: Abstract – lines 1-8))
wherein the one or more sensors are not directly coupled to, (“sensors 1006 all are coupled to” (Breed: Detailed Description of the Invention – 366th paragraph))
a wheel of the vehicle and none of, (“the vehicle wheel” (Breed: Detailed Description of the Invention – 382nd paragraph))
the plurality of sensor signals defines a tire pressure of the wheel of the vehicle;, (“The sensors for a system installed in a vehicle would likely include tire pressure” (Breed: Detailed Description of the Invention – 377th paragraph))
and apply a trained classifier with respect to the plurality of sensor signals, (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
to identify one or more components that result in a change of vibration during operation of the vehicle, (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
and whether a cause of the vibrations during the operation of the vehicle is, (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
a low tire pressure state of the wheel of the vehicle,, (“determine that the tire pressure was too low” (Breed: Detailed Description of the Invention – 369th paragraph))
Breed does not teach but Agarwal teaches:
wherein the trained classifier includes both a trained random forest classifier trained, (“the sensor assembly 102 further includes a featurization module 112 (which can be implemented with firmware executed by a microcontroller(s) or other programmable circuit(s) of the sensor assembly 102) that processes and converts raw data from the sensors 110 into various forms of processed data and extracts measurable properties or characteristics of the data, i.e., features. The featurization module 1 12 can output the processed raw sensor 1 10 data in the form of, e.g., a feature vector, to be provided to a machine learning-based classification system, a statistical classification system, and/or a clustering system that utilizes pattern recognition, machine learning techniques (e.g., classifier), logistic regression, decision tree, random forest, or the like, at the computer system 104.” (Agarwal: Description – 42nd paragraph, FIG. 1A))
using supervised learning, (“The machine learning module 1 16 can utilize supervised learning, unsupervised learning, and/or both techniques in training the classifier.” (Agarwal: Description – 46th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Agarwal in order to create a smart and efficient vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Agarwal’s vehicle sensor system in order to “apply sensing and computation to enhance the human experience, especially as it pertains to physical contexts (e.g., home, office, workshop) and the amenities contained within.” (Agarwal: Background – 4th paragraph) Combining both Breed and Agarwal would create a “ubiquitous sensing system utilizing one or more sensors that are capable of directly or indirectly detecting events in the environment surrounding the sensor assembly” (Agarwal: Summary – 8th paragraph), therefore promoting a smart and safe vehicle diagnostics and maintenance system.
Breed in view of Agarwal does not teach but Andreou teaches:
and a trained hidden Markov model trained using unsupervised learning., (“In order to generate a finite latent space of skeletal poses suitable for training the HMMs, the ft'-means algorithm may be employed to discover unsupervised clusters suitable for quantizing the vector space of skeletal poses.” (Andreou: Brief Detailed Description of the Disclosure – 58th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed in view of Agarwal with these above aforementioned teachings from Andreou in order to create a smart and safe vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Andreou’s systems and method for action recognition using micro-doppler signatures and recurrent neural networks as “most of the state of the art systems are based on "bag-of-features" local image descriptors derived from 2D images or 2D video volumes used in conjunction with a classifier, often a support vector machine. The latter approaches, which employ low-level features/representations, are simple and yield good results, but have a drawback in that they do not include prior knowledge about the spatial -temporal structure of the human body.” (Andreou: Background of the Disclosure – 6th paragraph) Combining both Breed and Andreou would therefore create a system “using a multimodal dataset that incorporates both visual data, which facilitates the accurate tracking of movement, and active acoustic data, which captures the micro- Doppler modulations induced by the motion.” (Andreou: Brief Summary of the Disclosure – 7th paragraph)

Claims 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (U.S. Pub. No. 2003/0009270 A1) in view of Agarwal (WO 2018200541 A1) in further view of Andreou (WO 2019006473 A1) in even further view of Zetterstroem (U.S. Pub. No. 2007/0131474 A1).

Regarding Claim 3:
Breed in view of Agarwal in further view of Andreou as shown in the rejection above, discloses the limitations of claim 2. Breed further teaches:
The method of claim 2, wherein applying the trained classifier comprises applying the trained classifier with respect to the plurality of sensor signals, (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
[…] that result in the change of the vibration during the operation of the vehicle., (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
Breed does not teach but Zetterstroem teaches:
[…] to also identify one or more components of a chassis of the vehicle […], (“A suspension assembly for a vehicle wheel is provided with a hub assembly for supporting a wheel for rotation. A first control arm is pivotally connected to the hub assembly and a chassis of the vehicle. An actuator is connected to the chassis and the hub assembly for translating the hub assembly relative to the chassis. A linkage is connected to the chassis and the hub assembly proximate to the actuator for reducing transverse loads and torques applied to the actuator.” (Zetterstroem: Abstract))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Zetterstroem in order to create an effective and safe vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Zetterstroem’s vehicle wheel suspension assembly as “separate suspension and steering systems act in close cooperation to collectively fulfill various demands, additional to basic functions of directional control, support of the vehicle, stability and comfort. Refining and tuning of these systems often requires complicated modifications which are time consuming and costly.” (Zetterstroem: Background of the Invention – 6th paragraph) Therefore, combining Breed and Zetterstroem would “incorporate variable shock absorption features for providing an ideal suspension configuration for a given set of vehicular conditions.” (Zetterstroem: Background of the Invention – 8th paragraph)
Regarding Claim 4:
Breed in view of Agarwal in further view of Andreou as shown in the rejection above, discloses the limitations of claim 3. Breed does not teach but Zetterstroem teaches:
The method of claim 3, wherein the components of the chassis of the vehicle includes one or more of a damper, a spring, a wheel hub, a brake, a control arm, a bushing, a tire rod, and a wheel bolt., (“A control arm is pivotally connected to the hub assembly and a chassis of the vehicle. An actuator is connected to the chassis and the hub assembly for translation of the hub assembly. A linkage is connected to the chassis and the hub assembly proximate to the actuator for reducing transverse loads and torques applied to the actuator. Another non-limiting embodiment of the invention provides an independent suspension assembly for a vehicle wheel having a hub assembly supporting a wheel for rotation relative to the hub assembly. An upper control arm is pivotally connected to a chassis of the vehicle, and the upper control arm is pivotally connected to the hub assembly via a ball joint. The upper control arm includes a spring and a damper for absorbing and damping vibrations from the hub assembly. A lower control arm includes a pair of spaced apart linear actuators pivotally connected to the chassis and pivotally connected to the hub assembly for controlling steering, camber and alignment of the wheel.” (Zetterstroem: Summary of the Invention – 10th-11th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Zetterstroem in order to create an effective and safe vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Zetterstroem’s vehicle wheel suspension assembly as “separate suspension and steering systems act in close cooperation to collectively fulfill various demands, additional to basic functions of directional control, support of the vehicle, stability and comfort. Refining and tuning of these systems often requires complicated modifications which are time consuming and costly.” (Zetterstroem: Background of the Invention – 6th paragraph) Therefore, combining Breed and Zetterstroem would “incorporate variable shock absorption features for providing an ideal suspension configuration for a given set of vehicular conditions.” (Zetterstroem: Background of the Invention – 8th paragraph)
Regarding Claim 13:
Breed in view of Agarwal in further view of Andreou as shown in the rejection above, discloses the limitations of claim 12. Breed further teaches:
The device of claim 12, wherein the one or more processors are configured, (“A processor” (Breed: Background of the Invention – 15th paragraph))
[…] to apply the trained classifier with respect to the plurality of sensor signals […], (“a trained neural network, can be applied to analyze the signal” (Breed: Detailed Description of the Invention – 557th paragraph) Examiner Note: The examiner is interpreting the classifier to be the neural network in this case.)
[…] that result in the change of the vibration during the operation of the vehicle., (“the identification of which component is causing vibrations present in the vehicle structure can frequently be accomplished” (Breed: Detailed Description of the Invention – 299th paragraph))
Breed does not teach but Zetterstroem teaches:
[…] to also identify one or more components of a chassis of the vehicle […], (“A suspension assembly for a vehicle wheel is provided with a hub assembly for supporting a wheel for rotation. A first control arm is pivotally connected to the hub assembly and a chassis of the vehicle. An actuator is connected to the chassis and the hub assembly for translating the hub assembly relative to the chassis. A linkage is connected to the chassis and the hub assembly proximate to the actuator for reducing transverse loads and torques applied to the actuator.” (Zetterstroem: Abstract))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Breed with these above aforementioned teachings from Zetterstroem in order to create an effective and safe vehicle diagnostics and maintenance system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Breed’s telematics system for vehicle diagnostics with Zetterstroem’s vehicle wheel suspension assembly as “separate suspension and steering systems act in close cooperation to collectively fulfill various demands, additional to basic functions of directional control, support of the vehicle, stability and comfort. Refining and tuning of these systems often requires complicated modifications which are time consuming and costly.” (Zetterstroem: Background of the Invention – 6th paragraph) Therefore, combining Breed and Zetterstroem would “incorporate variable shock absorption features for providing an ideal suspension configuration for a given set of vehicular conditions.” (Zetterstroem: Background of the Invention – 8th paragraph)

Response to Arguments
The 35 U.S.C. 112 rejections set forth in the Final Rejection mailed on July 19, 2022 has been withdrawn as the “Amendments” and “Remarks” filed by the Applicant on September 19, 2022 satisfactorily overcome this rejection.
Applicant’s arguments filed on September 19th, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught either in Agarwal or Andreou as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, Agarwal mentions “the sensor assembly 102 further includes a featurization module 112 (which can be implemented with firmware executed by a microcontroller(s) or other programmable circuit(s) of the sensor assembly 102) that processes and converts raw data from the sensors 110 into various forms of processed data and extracts measurable properties or characteristics of the data, i.e., features. The featurization module 1 12 can output the processed raw sensor 1 10 data in the form of, e.g., a feature vector, to be provided to a machine learning-based classification system, a statistical classification system, and/or a clustering system that utilizes pattern recognition, machine learning techniques (e.g., classifier), logistic regression, decision tree, random forest, or the like, at the computer system 104” (Agarwal: Description – 42nd paragraph, FIG. 1A), therefore addressing the Applicant’s limitation of “wherein the trained classifier includes both a trained random forest classifier trained”. Furthermore, Agarwal states “The machine learning module 1 16 can utilize supervised learning, unsupervised learning, and/or both techniques in training the classifier” (Agarwal: Description – 46th paragraph), therefore addressing the Applicant’s limitation of “using supervised learning” as set forth in claim 2.
	Moreover, Andreou mentions “In order to generate a finite latent space of skeletal poses suitable for training the HMMs, the ft'-means algorithm may be employed to discover unsupervised clusters suitable for quantizing the vector space of skeletal poses” (Andreou: Brief Detailed Description of the Disclosure – 58th paragraph), therefore addressing the Applicant’s limitation of “and a trained hidden Markov model trained using unsupervised learning” as set forth in claim 2.
As a result, the combination of Agarwal and Andreou addresses “the trained classifier includes both a trained random forest classifier trained using supervised learning and a trained hidden Markov model trained using unsupervised learning” as set forth by the Applicant in claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.R.C./Examiner, Art Unit 3667 

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667           October 27, 2022